Citation Nr: 0003917	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from November 1954 to October 
1958.  The record also indicates that the veteran served in 
the naval reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The record contains competent clinical evidence showing 
that the veteran's bilateral hearing loss and right ear 
tinnitus were incurred in service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  The veteran's right ear tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304 (1999).

With respect to the veteran's claim of service connection for 
bilateral hearing loss, the United States Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, Court) has held 
that the threshold for normal hearing is from zero to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  In addition, the Court opined that 38 C.F.R. 
§ 3.385 (1999), discussed below, then operates to establish 
when hearing loss can be service-connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

II.  Factual Background

A review of the veteran's active duty service medical records 
shows that the veteran was qualified for duty involving 
flying as a flight radioman.  These records are negative for 
any complaints or clinical notations as to hearing loss and 
tinnitus, and upon separation examination (conducted in 
September 1958), the veteran's whispered voice hearing was 
15/15.  However, a review of the veteran's annual flight 
examinations in the naval reserves (dated from October 1962 
to July 1991) reveals consistent clinical findings and 
notations as to the veteran's bilateral high frequency 
hearing loss.

The veteran's May 1997 VA audiological evaluation reflects 
the veteran's history of having hearing loss known since the 
1960s.  It also reflects the veteran's report of slight 
tinnitus in the right ear, which sounded like wind chimes at 
a distance.  It was noted that the veteran had a history of 
noise exposure in the military and that he had had difficulty 
hearing high-pitched tones.  It was also noted that a number 
of audiological evaluations done while the veteran was in 
service showed that the veteran experienced a progressive 
decrease in hearing.  Upon audiometric examination, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
65
70
LEFT
45
40
65
75
85

The veteran's puretone threshold average in the right ear was 
61; in the left ear, it was 61.  Maryland CNC speech 
discrimination testing found the veteran's speech 
discrimination to be 80 percent in the right ear and 70 
percent in the left ear.  The summary of the audiological 
test results indicated that the veteran had mild sloping to 
severe bilateral sensorineural hearing loss.  An attached 
Audiological Case History reiterated that the veteran's 
hearing loss had been known since the 1960s and was due to 
exposure to aircraft engines with no ear protection.  It was 
noted that the veteran used ear protection in recreational 
pursuits, including the use of power tools.  It was also 
noted that the veteran's hearing loss had become 
progressively worse over a 20-year period.  A September 1997 
addendum to the May evaluation reiterated that the veteran 
had mild sloping to severe bilateral sensorineural hearing 
loss.

At his RO hearing (conducted in October 1998), the veteran 
testified that he had been assigned to a "transporter VR 
squadron" while on active duty.  (Transcript (T.) at 1).  
The veteran also testified that his duties had included 
working on aircraft both while static and fully powered.  (T. 
at 2).  He was always on the flight line.  Id.  When asked to 
describe the noise level involved, the veteran indicated that 
the equivalent was 22 diesel tractors, with no muffler and 
"churning up to full power."  Id.  The veteran stated that 
he had not been given ear protection to wear while in 
service.  Id.  When asked what his military occupation was 
during his reserve service, the veteran responded that he had 
been an aircraft electrician and had worked on airplanes.  
(T. at 3).  When asked what his civilian occupation had been, 
the veteran testified that he had been a repairperson for NCR 
(National Cash Register) and had worked in markets, banks, 
and accounting offices.  Id.  He had not been exposed to any 
high decibel noise.  Id.  The veteran indicated that he had 
not been provided with hearing protection during his reserve 
service, from the early 1960s to early 1970s.  (T. at 3-4).  
The veteran also stated that he had worked as a loader and 
unloader for UPS in the 1980s and that that had been a very 
quiet environment.  (T. at 4).  When asked if any significant 
event had occurred during the veteran's reserve service 
causing his hearing to deteriorate, the veteran answered that 
it was hard to tell, as his hearing loss had been so gradual.  
(T. at 8).  At the close of his hearing, the veteran 
submitted information concerning the type of aircraft he had 
worked on while in service and the corresponding engine size.  
(T. at 11).

III.  Analysis

Initially, the Board finds that the veteran submitted a well 
grounded claim of entitlement to service connection for 
bilateral hearing loss and for right ear tinnitus within 
38 U.S.C.A. § 5107(a) (West 1991).  Specifically, the Board 
finds that the veteran submitted a claim that is plausible.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
turn, then, upon review of the veteran's claims file, the 
Board finds that the evidence of record is in equipoise as to 
both service connection for bilateral hearing loss and for 
right ear tinnitus.  As such, applying the benefit of the 
doubt, the Board concludes that service connection for 
bilateral hearing loss and for right ear tinnitus is 
warranted in this instance.  See 38 U.S.C.A. § 5107(b) (West 
1991).

At the outset, for purposes of applying VA law, the Board 
finds that the veteran's bilateral hearing loss, as 
demonstrated by VA audiological evaluation in May 1997, meets 
the criteria established in 38 C.F.R. § 3.385 for disability.  
Here, the veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
65
70
LEFT
45
40
65
75
85

Additionally, Maryland CNC speech discrimination testing 
found the veteran's speech discrimination to be 80 percent in 
the right ear and 70 percent in the left ear.

The question then for consideration is whether the veteran's 
bilateral hearing loss was incurred in service.  Admittedly, 
in reaching an affirmative determination in this instance, 
the Board has focused on the veteran's naval reserve medical 
records and not on the veteran's active duty service medical 
records, but the Board is not persuaded that a normal 
whispered voice test conducted in September 1958 rebuts the 
numerous clinical findings of high frequency hearing loss 
contained in the veteran's later service records.  Granted, 
these later records pertain to reserve duty, not active duty, 
but they clearly illustrate a progressive decline in the 
veteran's hearing.  Further, given the veteran's testimony at 
his RO hearing, the Board finds evidence of record indicating 
that the veteran spent both his active duty and reserve duty 
exposed to loud noise.  Moreover, the Board notes that the VA 
audiologist incorporated the veteran's reported history of 
noise exposure in service into her discussion of the 
veteran's bilateral hearing loss and offered no opinion 
contradicting such causation.

With respect to the veteran's right ear tinnitus, the Board 
again finds no contradictory clinical evidence in the May 
1997 VA audiological evaluation to rebut the veteran's 
assertions as to in-service incurrence.  As with the 
veteran's hearing loss, a history of noise exposure while in 
service was referenced, which the VA audiologist apparently 
incorporated into her discussion of the veteran's tinnitus 
and hearing loss.

Accordingly, then, in light of the above, particularly given 
the absence of any clinical evidence contrary to the 
veteran's assertions and his reserve service medical records, 
the Board finds that service connection is warranted as to 
both bilateral hearing loss and right ear tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for right ear tinnitus is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

